dim, ASC 1:11-cr-00205-AKH Document 26 Filed 06/25/20 Page 1 of 1
LP es U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 25, 2020

By ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United State Courthouse

500 Pearl Street, Courtroom 14D
New York, New York 10007

Re: United States v. Cliver Antonio Alcala Cordones, 82 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

We write with respect to the conference currently scheduled for June 26, 2020, at 11:00
a.m. (Dkt. 22). The Government understands that, due to scheduling issues, it is not possible to
hold a teleconference in this case on June 26. Accordingly, we respectfully request that the Court
adjourn the June 26 conference until July 1, 2020, at 10:30 a.m. The Government also respectfully
requests that, in light of the COVID-19 pandemic, the Court extend the exclusion of time through

July 1, 2020, in the interests of justice pursuant to 18 U.S.C. § 3161(h)(7)(A). Defense counsel
consents to these requests.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: [Sif
Amanda Houle
Matthew Laroche
Jason A. Richman
Kyle Wirshba
Assistant United States Attorneys
(212) 637-2194/2420/2589/2493

 

cc: Defense counsel (by ECF)
